Citation Nr: 1107368	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-23 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for cold 
injury residuals of the left hand.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis Missouri and Chicago, Illinois.  
In  November 2006 rating decision the St. Louis RO continued a 20 
percent evaluation for the Veteran's service-connected cold 
injury residuals of the left hand and in an October 2009 
Statement of the Case (SOC) the Chicago RO increased this 
evaluation to 30 percent.  Because the maximum benefit was not 
granted, the issue of entitlement to a higher evaluation remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In an 
April 2010 rating decision the RO denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus.  Jurisdiction over the Veteran's claims now lies with 
the Chicago RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In August 1969 the Veteran received a pre-induction audiogram.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
N/A
-10
LEFT
-10
-10
-10
N/A
35



In October 1971 the Veteran received a separation audiogram.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
0
N/A
0
LEFT
20
5
5
N/A
40

The Veteran claims that he has bilateral hearing loss 
attributable to noise exposure, particularly gunfire, in service.  
On VA audiological testing in April 2010, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
55
60
LEFT
20
20
30
50
80

Pure tone averages were 39 for the right ear and 45 for the left 
ear.  Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  The 
examiner assessed hearing loss of a moderately severe degree in 
the right hear and of a severe degree in the left ear.  

In the opinion section of the report of this examination the 
examiner opined that the Veteran's hearing loss was not related 
to noise exposure during military service, but rather more likely 
related to post-service occupational and/or recreational noise 
exposure.  In support of this conclusion the examiner cited 
evidence of pre-existing high frequency hearing loss at the same 
threshold (4000 Hz) not significantly worse at separation.  With 
respect to tinnitus, the examiner cited three separate denials of 
tinnitus in 2003, 2004 and 2005 and concluded that tinnitus was 
likewise not related to service.  

The Board finds that the VA audiologic examination report 
contains insufficient rationale and that it must be returned for 
an addendum opinion, if possible.  Once VA provides an 
examination, it must be adequate or VA must notify the Veteran 
why one will not or cannot be provided.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  An examination is adequate if it 
"takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be 
based upon consideration of the Veteran's prior medical history 
and examinations.  Stefl, 21 Vet. App. at 123.  Given the 
apparent threshold shifts in the frequencies of 500, 1000, 2000, 
and 4000 Hz, but for 4000 Hz in the left ear, the Board finds 
that the opinion is in need of clarification.  As the Court 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court stated that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises in 
its decisions that clearly support its ultimate conclusions.  
Colvin at 175.  Accordingly, as the opinion contains insufficient 
rationale, it must be returned for an addendum opinion, if 
possible.

Moreover, the Board notes that the examiner cited records dated 
from 2003 to 2005 (apparently VA medical records) in rendering 
their opinion.  No such medical records have been associated with 
the claims file.  Likewise, a review of the file reveals two 
separate CAPRI requests for VA medical records, particularly for 
records dated from July 2002 through March 2010 from both the 
Iowa City and Omaha VA Medical Centers, and no such records 
appear in the claims file  Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a 
duty to seek these records.  38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records 
not currently associated with the claims file 
and associate them therewith.
Perform any and all follow-up as necessary, 
and document negative results.

2.  After the development in paragraph 1 has 
been completed to the extent possible, refer 
the claims folder to the audiologist who 
performed the April 2010 examination (if 
available) to obtain an addendum opinion as 
to the etiology of the Veteran's bilateral 
hearing loss and tinnitus.  Specifically, the 
examiner is asked to address whether it is 
at least as likely as not (a 50 percent 
probability or greater) that the Veteran's 
bilateral hearing loss and tinnitus are 
attributable to service.  The examiner is 
asked to address the significance, if any, of 
the threshold shifts in each frequency (i.e. 
500, 1000, 2000 and 4000 Hz) demonstrated by 
the pre-induction and separation audiograms, 
outlined above.

(The phrase "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

If the examiner who performed the April 2010 
is unavailable to complete this addendum, 
another VA examination by an audiologist 
should be scheduled to clarify the etiology 
of the Veteran's bilateral hearing loss and 
tinnitus.

Any evaluations, studies, or tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.

The claims file, including any VA records 
obtained as directed above, must be made 
available to the examiner.  A complete 
rationale for any opinion expressed should be 
provided.  If the examiner is unable to reach 
an opinion without resort to speculation, he 
or she should explain the reasons for this 
inability and comment on whether any further 
tests, evidence or information would be 
useful in rendering an opinion.

3.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claims.  With respect to the claim for an 
increased evaluation of cold injury residuals 
of the left hand, the AMC/RO should consider 
whether referral for extraschedular 
evaluation is warranted.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case and given 
the opportunity to respond thereto before 
this case is returned to the Board.











	(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


